MEMORANDUM     ENDORSED
      Case 1:19-cr-00306-GHW               Document 77 Filed 04/21/20 Page 1 of 1

                                                                            BREEDING HENRY BAYSAN PC

                                                                            7 WORLD TRADE CENTER
                                                                            250 GREENWICH ST 46 FLOOR
                                                                                                 TH




                                        USDC SDNY                           NEW YORK, NY 10006
                                                                            TEL. +1 212.813.2292
                                        DOCUMENT                            breedinghenrybaysan.com
                                        ELECTRONICALLY FILED
                                        DOC #:                               BRADLEY L. HENRY
                                                    4/21/2020
                                        DATE FILED:                          DIRECT. +1 646-820-0224
                                                                             FAX. +1 212.779.4457
                                                                             bhenry@bhblegal.com
   April 21, 2020


   VIA ECF

   The Hon. Gregory H. Woods
   United States District Judge
   Southern District of New York
   500 Pearl Street
   New York, NY 10007

   RE:    U.S. v Otoniel Rosario Burgos; 1:19-cr-306-(GHW)
          Request to Adjourn 45 days

   Dear Judge Woods,

   I write to respectfully request a forty-five (45) day adjournment to Mr. Rosario-Burgos’ sentencing
   hearing currently scheduled for May 7, 2020. This request is based on the COVID-19 crisis. This is
   my second request for adjournment.

   AUSA Cecilia Vogel consents to this request.

   Thank you for your consideration. If you need any further information, please do not hesitate to
   contact me.

   Sincerely,
                             Application granted. The sentencing scheduled for May 7, 2020
                             is adjourned to June 26, 2020 at 3:00 p.m. Defendant's
                             sentencing submission is due no later than June 12, 2020; the
                             Government's sentencing submission is due no later than June
                             19, 2020.
   Bradley L. Henry          SO ORDERED
                             April 21, 2020




   KNOXVILLE    | NEW YORK | BOSTON                            WWW.BREEDINGHENRYBAYSAN.COM
